      Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT A
       Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 2 of 8




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,

                     PLAINTIFFS,
                                                Civil Action No. 2:16-cv-00287-cr
        v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                     DEFENDANTS.


                 PLAINTIFFS’ PROPOSED SPECIAL VERDICT SLIP


  COUNT I – CONSPIRACY TO MONOPSONIZE (SHERMAN ACT SECTION 2)

  1. Did Defendants combine or conspire with other cooperatives or processors to
     monopsonize the conventional raw Grade A milk market in Order 1?

             _________                                    __________
             Yes                                          No

     (If your answer is “Yes,” please proceed to the next question. If your answer is
     “No,” please proceed to question 7)


  2. Did Defendants engage in predatory conduct (i.e., acts intended to restrain
     competition) in furtherance of the combination or conspiracy?

             _________                                    __________
             Yes                                          No

     (Please proceed to the next question)

  3. Between 2005 and 2017, did Defendants commit an overt act (predatory or non-
     predatory) in furtherance of the combination or conspiracy?

             _________                                    __________
             Yes                                          No

     (If your answer is “Yes,” please proceed to the next question. If your answer is
     “No,” please proceed to question 7)
     Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 3 of 8




4. Did the combination or conspiracy suppress the over-order premiums for conventional
   raw Grade A milk in the entire market of Order 1?

          _________                                    __________
          Yes                                          No

   (Please proceed to the next question)

5. Defendants have asserted Capper-Volstead immunities as an affirmative defense to this
   claim. To qualify for Capper-Volstead immunities, DFA must operate for the mutual
   benefit of its members as producers of conventional raw Grade A milk. Do you find that
   DFA operates for the mutual benefit of its members as producers of conventional raw
   Grade A milk?

          ________                                     ________
          Yes                                          No

   (If your answer is “Yes” to this question and you answered “No” to question 2 (i.e., you
   found that combination or conspiracy did not use predatory acts) then please proceed to
   question 7. If you answered “No” to question 4, please proceed to question 7.
   Otherwise, please proceed to the next question)

6. How much did the combination or conspiracy suppress the over-order premiums for
   conventional raw Grade A milk in Order 1?

          $___________ per cwt.

   (Please proceed to the next question)


 COUNT II – ATTEMPTED MONOPSONY (SHERMAN ACTION SECTION 2)

7. Did Defendants attempt to monopsonize the conventional raw Grade A milk
   market in Order 1?

          _________                                    __________
          Yes                                          No

   (If your answer is “Yes,” please proceed to the next question. If your answer is
   “No,” please skip questions 8 and 9, and proceed to question 10)

8. Did Defendants attempt to monopsonize suppress the over-order premiums for
   conventional raw Grade A milk in the entire market of Order 1?

          _________                                    __________
          Yes                                          No




                                           2
     Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 4 of 8




   (If your answer is “Yes” please proceed to the next question. If your answer is “No,”
   please skip question 9 and proceed to question 10)

9. How much did the conspiracy to monopsonize suppress the over-order premiums for
   conventional raw Grade A milk in Order 1?

           $________ per cwt (this will be the same amount as your answer to question 6).

   (Please proceed to the next question)


         COUNT III – MONOPSONY (SHERMAN ACTION SECTION 2)

10. Did Defendants willfully acquire or maintain monopsony power in the
    conventional raw Grade A milk market in Order 1?

           _________                                    __________
           Yes                                          No

   (If your answer is “Yes,” please proceed to the next question. If your answer is “No,”
   please proceed to question 15)

11. Did Defendants engage in predatory conduct (i.e., conduct intended to restrain
    competition) to acquire or maintain their monopsony power?

           _________                                    __________
           Yes                                          No

   (Please proceed to the next question)

12. Did Defendants use their monopsony power to suppress the over-order premiums for
    conventional raw Grade A milk in the entire market of Order 1?

           _________                                    __________
           Yes                                          No

   (If you answered “No” please skip question 13 and proceed to question 15. If you
   answered “Yes” please proceed to the next question)

13. Defendants have asserted Capper-Volstead immunities as an affirmative defense to this
    claim. To qualify for Capper-Volstead immunities, DFA must operate for the mutual
    benefit of its members as producers of conventional raw Grade A milk. Do you find that
    DFA operates for the mutual benefit of its members as producers of conventional raw
    Grade A milk? (If you answered question 5, your answer should be the same)

           ________                                     ________
           Yes                                          No



                                            3
      Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 5 of 8




    If you answered “Yes” to questions 13 (i.e., you found that Defendants have Capper-
    Volstead immunities) and you answered “No” to question 11 (i.e., you found that
    Defendants did not engage in predatory acts, then please skip question 14 and proceed to
    question 15. Otherwise, please proceed to question 15.

 14. How much did Defendants use of their monopsony power suppress the over-order
     premiums for conventional raw Grade A milk in Order 1?

            $_________ per cwt. (this will be the same amount as your answers to question 6
            and 9)

    (Please proceed to the next question)

COUNT IV – CONSPIRACY TO RESTRAIN TRADE (SHERMAN ACT SECTION 1)

 15. Defendants have asserted Capper-Volstead immunities as an affirmative defense to this
     claim. To qualify for Capper-Volstead immunities, DFA must operate for the mutual
     benefit of its members as producers of conventional raw Grade A milk. Do you find that
     DFA operates for the mutual benefit of its members as producers of conventional raw
     Grade A milk? (If you answered questions 5 or 13, your answer should be the same)

            ________                                    ________
            Yes                                         No

    If you answered “No” to this question, then you must answer “Yes” to question
    16 because without Capper-Volstead immunities, DMS is itself an agreement,
    combination, or conspiracy to restrain trade. If you answered “Yes” to this
    question then please answer question 16.

 16. Do you find by a preponderance of the evidence that Defendants participated in a
     conspiracy, combination, or agreement to restrain trade in the conventional raw
     Grade A milk market in Order 1?

            _________                                   __________
            Yes                                         No

    (If your answer is “Yes,” please proceed to the next question. If your answer is “No,”
    please skip questions 17 and 18, and proceed to question 19)

 17. Do you find by a preponderance of the evidence that the conspiracy to retrain trade
     suppressed the over-order premiums for conventional raw Grade A milk in the entire
     market of Order 1?

            _________                                   __________
            Yes                                         No




                                            4
     Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 6 of 8




   (If your answer is “Yes” please proceed to the next question. If your answer is “No,”
   please proceed to question 19)

18. How much did the conspiracy to restrain trade suppress the over-order premiums for
    conventional raw Grade A milk in Order 1?

          $_______ per cwt. (this will be the same amount as your answers to question 6, 9
          and 14)

   (Please proceed to the next question)




                                           5
     Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 7 of 8




                                      DAMAGES


   If you answered either question 6, 9, 14, or 18, please answer question 18. Otherwise,
   please proceed to question 20.

19. Please state the amount of damages that you award to each plaintiff by multiplying the
    price suppression per cwt (your answer to questions 6, 9, 14 or 18) by the total amount of
    cwts of conventional raw Grade A milk produced by each Plaintiff (as set forth below).


Plaintiff                    Price Suppression     Total cwts of       Damages Awarded
                             per cwt (from         milk produced       (= price suppression
                             your answers to       during damages      X total cwts
                             questions 6, 9, 14,   period              produced)
                             or 18)
Victor Barrick                                         1,355,076.97 $
Logan Bower                                            1,743,209.45 $
Mark and Dwight                                        1,455,484.65 $
Brandenburg
Thomas Clark                                             430,867.89    $
Gerry DeLong                                           1,293,496.59    $
Mark and Barbara Dulkis                                   14,164.00    $
Glen Eaves                                             2,614,947.46    $
Richard Gantner                                           98,471.92    $
Stefan and Cindy Gieger                                  138,661.24    $
Scott and Gail Hymers                                    149,279.30    $
Randy and Lynette Inman                                   51,551.97    $
John and Frank Lamport                                   341,323.76    $
Russell and Diane                                        128,548.80    $
Maxwell
Walt Moore                                             2,776,976.97    $
Michael Nissly                                           875,339.87    $
Calvin Roes                                              183,175.57    $
Bradley Rohrer                                         1,693,982.49    $
Donald T. and Donald M.                                  324,569.76    $
Smith
Judy and Ken Tompkins                                    350,207.72 $
Mark and Eric Visser                                     497,421.35 $

   (Please proceed to the next question)




                                            6
     Case 2:16-cv-00287-cr Document 294-1 Filed 08/06/20 Page 8 of 8




                                INJUNCTIVE RELIEF

20. Should the Court enjoin Defendants from entering into new full supply agreements with a
    milk processor in Order 1?

          _________                                   __________
          Yes                                         No

   (Please proceed to the next question)

21. Should enjoin Defendants from entering into agreements with other cooperatives or
    processors not to compete for farmers’ milk in Order 1?

          _________                                   __________
          Yes                                         No

   (Please proceed to the next question)

22. Should the Court order Defendants to divest raw Grade A milk processing plants
    necessary to restore competition in Order 1?

          _________                                   __________
          Yes                                         No

   (Please proceed to the next question)

23. Should the Court order Defendants to divest raw Grade A milk balancing plants
    necessary to restore competition in Order 1?

          _________                                   __________
          Yes                                         No

   (Please sign the verdict slip and return)


   _______________________
   Foreperson
   Date: __________________




                                               7
